Case 2:19-cr-20246-DPH-APP ECF No. 77 filed 12/20/19         PageID.300    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                CASE NO. 19-20246
                                              HON. DENISE PAGE HOOD
v.

COLTON JURISIC,

                    Defendant.

                                              /

     ORDER TEMPORARILY MODIFYING DEFENDANT’S CURFEW
                       SCHEDULE


      On April 18, 2019, Defendant Colton Jurisic (“Jurisic”) was charged by

Indictment with one count of conspiracy to commit wire fraud (18 U.S.C. § 1349),

[ECF No. 1] three counts of wire fraud (18 U.S.C. § 1343), [Id.] and three counts of

aggravated identity theft (18 U.S.C. 1028A(a)(1)). [Id.] On December 18, 2019,

Jurisic’s attorney submitted an oral request to modify Jurisic’s pretrial conditions on

a limited basis. Jurisic requests to temporarily extend his curfew to attend two family

holiday parties.

      The Court GRANTS Jurisic’s request. Jurisic’s curfew will be 10:00 a.m.-

2:00 p.m. and 4:00 p.m.-9:00 p.m. to attend the holiday party on December 23, 2019



                                          1
Case 2:19-cr-20246-DPH-APP ECF No. 77 filed 12/20/19        PageID.301     Page 2 of 2




and the holiday party on December 24, 2019. The Court permits Jurisic to travel to

and from the holiday parties on December 23, 2019 and December 24, 2019.

      The holiday party on December 23, 2019, will be at a Holiday Inn and the

holiday party on December 24, 2019, will be at Jurisic’s mother’s house. Jurisic must

provide his pretrial officer with the address of both holiday parties to comply with

this Order. The conditions of Jurisic’s pretrial release are otherwise unaltered and

any deviations from this Court Order will be considered a violation of Jurisic’s

pretrial conditions.

      For the reasons set forth above,

             IT IS HEREBY ORDERED that Defendant Colton Jurisic’s Oral

Request to Modify his conditions of pretrial release is GRANTED.




                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: December 20, 2019                      Chief District Court Judge




                                          2
